Citation Nr: 0004001
Decision Date: 04/07/00	Archive Date: 09/08/00

DOCKET NO. 95-02 510               DATE APR 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
Waco, Texas

ORDER

The following corrections are made in a decision issued by the
Board in this case on February 15, 2000:

On page three, paragraph two, line one, "January 10, 1999" is
corrected to read to read "January 10, 2000."

Barry F. Bohan 
Member, Board of Veterans' Appeals





Citation Nr: 0004001  
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-02 510 )     DATE
     )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:Clayte Binion III, Attorney at Law


ATTORNEY FOR THE BOARD


Vito A. Clementi, Counsel


INTRODUCTION

The appellant in this case served on active duty from July 
1942 December 1945.  

The pertinent procedural history of this case will be 
described below.


FINDING OF FACT

On January 10, 2000, prior to the promulgation of a decision 
in the appeal, the Board of Veterans' Appeals (Board) 
received notification from the appellant that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter arose following a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO), denying the appellant entitlement to an 
increased disability rating for bilateral pes planus.  In 
January 1997, the Board rendered a decision denying the 
claim.  The appellant challenged that decision before the 
United States Court of Appeals for Veterans Claims (Court).  
In December 1997, the Board's January 1997 decision was 
vacated and remanded for further development of the record.  

In June 1998, the Board remanded the claim to the RO for the 
specified development.  Following further development, in 
March 1999 the appellant's claim was again denied by the RO 
and the case was returned to the Board.  On August 16, 1999, 
the Board rendered a decision denying the appellant's claim.  
Because the appellant through counsel had submitted 
additional evidence via fax on August 14, 1999, the Saturday 
immediately prior to the Board's decision, the undersigned 
Board member vacated the August 1999 decision.  Further, the 
appellant through his representative requested a stay in the 
adjudication of the claim, pending his receipt of the report 
of a January 1999 VA examination and the submission of 
further evidence and argument in response to the examination.  
(See letter of Clayte Binion, III, dated August 14, 1999.)  
The Board accordingly took no further action of this appeal, 
pending communication from the appellant or his attorney.

On January 10, 1999, the Board received a letter from the 
appellant, in which he stated that he desired to withdraw his 
appeal for pes planus [and for "any other claim"].  The 
appellant stated that he accepted the Board's decision of 
August 1999, and that there was "no need to go any 
further".  The appellant further stated that if anyone 
sought to represent him, it would be "against [his] 
orders."

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  The 
appellant has withdrawn this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed without prejudice.




CONTINUED ON NEXT PAGE


ORDER

The appeal as to the issue of entitlement to an increased 
disability rating for bilateral pes planus, having been 
withdrawn by the appellant, is dismissed.




           
Barry F. Bohan
     Member, Board of Veterans' Appeals


 


